Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response, arguments, amendments filed on 02/28/2022 and further a supplemental claims amendment filed on 03/04/2022 following an examiner initiated interview, have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Thus, amended claims 1-3, 5-6, 8-13, 15 and 25-27 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Information disclosure statement
The information disclosure statement (IDS) submitted on 03/04/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered and initialed by the examiner.
Allowable Subject Matter
Claims 1-3, 5-6, 8-13, 15 and 25-27 are allowed.

	The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests a recombinant host cell, comprising a recombinant gene encoding a polypeptide capable of glycosylating steviol or a steviol glycoside at its C-19 carboxyl group and having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:4 and having one or more amino acid substitutions of residues 129,181, 192, 315, and 385 of SEQ ID NO:4; wherein the recombinant host cell is capable of producing one or more steviol glycosides or glycosides of a steviol precursor, and wherein the recombinant host 1-3, 5-6, 8-13, 15 and 25-27.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652